Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-8 and 19-20 are withdrawn. Claims 9-18 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2011/0212501) in view of Cassano et al. (“Using airbrushes to pattern reagents for microarrays and paper-fluidic devices” Microsystems & Nanoengineering 3: 17055 (2017)).
Claim 9: Yoo discloses a system for printing biological materials (printing a hydrogel comprising cells (biological materials); paragraph (0162) comprising: a bioprinter communicatively coupled to a processor and non-transitory memory comprising instructions to control the operation of the bioprinter (the printer comprises a cell printing (bioprinter) platform that has a software interface and hardware (communicatively coupled to a processor and non-transitory memory comprising instructions) comprising a MATLAB computation environment used to generate robot control codes (to control the operation of the bioprinter) for dictating the dispensing spatial coordinates wherein information on the target substrate as input to the printer is prepared from images representing the desired structure using 
Yoo is silent as to the dispensing mechanism including an atomizer needle configured to receive and deposit the material onto the modified surface, and a brush configured to distribute the deposited material on the modified surface. However, Cassano et al. discloses a system for printing biological materials (page 3, col. 2), which includes a bioprinter communicatively coupled to a processor and non-transitory memory comprising instructions to control the operation of the bioprinter (computer numerical control machine, page 2, col. 2); the bioprinter further including a cartridge configured to store a material (fig. 1, paint cup); a modified surface configured to receive a deposited material (page 3, col. 1); and a dispensing mechanism coupled to the cartridge configured to dispense the material onto the modified surface (fig. 1), wherein the dispensing mechanism comprises: an atomizer needle configured to receive and deposit the material onto the modified surface (page 2, cols. 2-3; fig. 1b), and an airbrush configured to distribute the deposited material on the modified surface as it is being deposited (fig. 1c). As taught by Cassano et al., using an atomizer needle with an airbrush to bioprint is et al. in the system for printing biological molecules of Yoo in order to take advantage of simpler, less expensive and less wasteful components, as taught by Cassano et al.
Regarding claim 11, Yoo discloses the system of claim 9, and Yoo further discloses the modified surface is on a receiving plate (the PDMS polymer poured onto the aluminum cast (modified surface is on a receiving plate); paragraph [0190)). Yoo does not disclose in the first embodiment positioned within a bottom surface of a well of a receiving plate. Yoo discloses in a second embodiment positioned within a bottom surface of a well of a receiving plate (a coated well plate is used to print cells; paragraph [0177)). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the system, as disclosed by the first embodiment of Yoo, to provide positioned within a bottom surface of a well of a receiving plate, as disclosed by Yoo in the second embodiment, for the benefit of providing a coated well for printing cells (Yoo; paragraph [0177)), thus using Yoo's PDMS that coats an aluminum cast to receive the printed hydrogel is applied to a well plate that can receive the printed cell hydrogel. 
Regarding claim 12, Yoo discloses the system of claim 11, and Yoo further discloses the receiving plate (the mixture PDMS prepolymer and curing agent is poured onto an aluminum cast (receiving plate); paragraphs [0184], [0190)). Yoo does not disclose in the first embodiment wherein the receiving plate comprises at least one of glass, polystyrene, and polypropylene. Yoo discloses in a second embodiment a receiving plate comprises polypropylene (the construct is built on a polypropylene petri-dish (receiving plate) substrate; paragraph [0109)). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the system, as disclosed by the first embodiment of Yoo, to provide the receiving plate comprises polypropylene, as disclosed by Yoo in the 
Regarding claim 13, Yoo discloses the system of claim 9, and Yoo further discloses the PDMS coating (the PDMS prepolymer poured onto (coating) the aluminum cast; paragraphs [0190)-(01911). Yoo does not disclose in the first embodiment wherein the PDMS coating comprises at least one of nanoparticle surface modifications, dynamic surfactant treatments, plasma coatings, graft polymer coatings and hydrolyzation surface modifications. Yoo discloses in a second embodiment plasma coatings (the 3D hydrogel construct comprises channels perfused with plasma (plasma coatings) to nourish the construct in culture; paragraph [0016)). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the system, as disclosed by the first embodiment of Yoo, to provide plasma coatings, as disclosed by Yoo in the second embodiment, for the benefit of providing the PDMS layer for receiving the printed cell hydrogel comprises plasma on the surface of the PDMS layer as a coating to nourish the cells on the bottom layer of the cell hydrogel that is printed onto the PDMS substrate.
Claim 14: Yoo discloses the system of claim 9, and Yoo further discloses wherein the material comprises a hydrogel (the printer comprises a fluid cartridge for cells and hydrogel media (material); paragraph (0162). 
Claim 15: Yoo discloses the system of claim 9, and Yoo further discloses wherein the material comprise at least one of collagen (the printer comprises a fluid cartridge for cells, collagen and hydrogel media wherein collagen is the scaffold material for printing wound specific tissue; paragraphs (0078), (0162)), hyaluronic acid, gelatin, fibrin, nanocellulose, alginate, polyethylene glycol PEG, chitosan, and pluronic. 
Claim 16: Yoo discloses the system of claim 9, and Yoo further discloses wherein the material is cell-laden (the printer comprises a fluid cartridge for cells and hydrogel media (material is cell-laden); paragraph (0162).
Regarding claim 17, Yoo discloses the system of claim 9, and Yoo further discloses the modified surface (the PDMS prepolymer poured onto (coating) the aluminum cast (modified surface); paragraphs (0190)-(01911). Yoo does not disclose in the first embodiment is sterile. Yoo discloses in a second embodiment is sterile (a tissue culture dish that may comprise a cross-linking agent is a substrate for building the construct and is sterilized by ultraviolet radiation prior to receiving a printed hydrogel; paragraphs [0109], [0126), (0202)). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as disclosed by the first embodiment of Yoo, to provide is sterile, as disclosed by Yoo in the second embodiment, for the benefit of providing a sterile substrate for printing a cell hydrogel (Yoo; paragraph [0202), thus sterilizing Yoo's PDMS prepolymer and curing mixture used to create the substrate mold that receives the printed cell hydrogel. 
Regarding claim 18, Yoo discloses the system of claim 9, and Yoo further discloses wherein the bioprinter is further configured to print a wound tissue model (the printer comprises a fluid cartridge for cells (bioprinter) to print a skin wound model; paragraphs (0162), [0190)-(0191). Yoo does not disclose in the first embodiment a cancer tissue model. Yoo discloses in a second embodiment a cancer tissue (the cells for printing can comprise a glioma cell line or cervical cancer cell lines (cancer tissue); paragraphs [0103), [0162)). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the system, as disclosed by the first embodiment of Yoo, to provide a cancer tissue, as disclosed by Yoo in the second embodiment, for the benefit of providing printing cancer cells to create a cancer hydrogel construct model (Yoo; paragraphs [0078], [0103], [0162)). Moreover, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2011/0212501) in view of Cassano et al. (“Using airbrushes to pattern reagents for microarrays and paper-fluidic devices” Microsystems & Nanoengineering 3: 17055 (2017)), further in view of US 2014/0342394 to President and Fellows of Harvard College (hereinafter 'Harvard').
Yoo discloses the system of claim 9, and Yoo further discloses the PDMS coating (the PDMS prepolymer poured onto (coating) the aluminum cast; paragraph [0190). Yoo does not disclose has a thickness between about 20 to about 200 micrometers. Harvard discloses has a height between about 20 to about 200 micrometer (a flexible PDMS polymer layer has a thickness (height) of 14-60 micrometers wherein the polymer layer is shown in fig. 20 on top of a glass base; figure 20; paragraphs [0062], [0106]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the method, as previously disclosed by Yoo, in order to have provided has a height between about 20 to about 200 micrometer, as previously disclosed by Harvard, for the benefit of providing a PDMS layer on a glass base has a micron size thickness as a substrate for receiving cells (Harvard; figure 20; paragraphs [0062], (0106], [0121]).


Claims 9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cassano et al. (“Using airbrushes to pattern reagents for microarrays and paper-fluidic devices” Microsystems & Nanoengineering 3: 17055 (2017)) in view of Murphy et al. (US 2015/0037445).
Claim 9: Cassano et al. discloses a system for printing biological materials (page 3, col. 2), which includes a bioprinter communicatively coupled to a processor and non-transitory memory comprising 
Cassano et al. is silent as to the surface including PDMS. However, Murphy et al. discloses a system for printing biological materials (¶ 74), which includes a bioprinter communicatively coupled to a processor and non-transitory memory comprising instructions to control the operation of the bioprinter (¶¶ 74-76); the bioprinter further including a cartridge configured to store a material (¶ 75); a modified surface configured to receive a deposited material (¶ 103); and a dispensing mechanism coupled to the cartridge configured to dispense the material onto the modified surface (¶ 105), wherein the modified surface includes PDMS (¶ 246). As taught by Murphy et al., PDMS surface modification is biocompatible, bioprintable, and strong. Thus, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have included the PDMS surface modification of Murphy et al. in the system of Cassano et al. because of the exemplary biocompatibility, bioprintability and strength, as taught by Murphy et al.
Claim 11: Murphy et al. discloses the surface being positioned within a bottom surface of a well of a receiving plate (fig. 11; ¶ 31).
Claim 12: Murphy et al. discloses the surface including glass (¶ 312).
Claim 13: Murphy et al. discloses a surface treatment (¶¶ 62-65).
Claim 14: Murphy et al. disclose the material including a hydrogel (¶ 246).
Claim 15: Murphy et al. disclose the material including (¶ 201).
Claim 16: Murphy et al. discloses the material being cell-laden (¶¶ 212-213).
Claim 17: Murphy et al. discloses the surface being sterile (¶ 113).
Claim 18: A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cassano et al. (“Using airbrushes to pattern reagents for microarrays and paper-fluidic devices” Microsystems & Nanoengineering 3: 17055 (2017)) in view of Murphy et al. (US 2015/0037445), as applied to claim 9 above, further in view of US 2014/0342394 to President and Fellows of Harvard College (hereinafter 'Harvard').
Modified Cassano et al. does not disclose having a thickness between about 20 to about 200 micrometers. Harvard discloses having a height between about 20 to about 200 micrometer (a flexible PDMS polymer layer has a thickness (height) of 14-60 micrometers wherein the polymer layer is shown in fig. 20 on top of a glass base; figure 20; paragraphs [0062], [0106]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have modified the system as previously disclosed by Cassano et al. in order to have provided has a height between about 20 to about 200 micrometer, as previously disclosed by Harvard, for the benefit of providing a PDMS layer on a glass base has a micron size thickness as a substrate for receiving cells (Harvard; figure 20; paragraphs [0062], (0106], [0121]).

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LARRY W THROWER/               Primary Examiner, Art Unit 1754